Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
	Applicant’s response filed 6/14/2021 has been fully considered but is not persuasive.
	Specifically, applicant argues (A) that Stewart is related to a sandable repair products and its teachings regarding antistatic additives is not relevant to the thermoplastic polymer composition of Kress; (B) that Kress and Stewart fail to recognize providing a composition having good mechanical properties and improved antistatic properties at moderate cost; and (C) that the claimed invention comprising 2-5 wt % of antistatic D that is a secondary C18-C32 alkane sulfonate provides for unexpected improvements in antistatic properties at relative lower concentrations.
With respect to argument (A), while the examiner agrees that the end uses of the thermoplastic composition of Kress and the sandable repair product of Stewart are not interchangeable, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Kress discloses adding antistatic additives to its thermoplastic composition, and Stewart is relied upon to teach that a known antistatic additive for compositions containing thermoplastic polymers includes secondary alkane sulfonate alkali metals having C10-C18.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).  Absent a showing of unexpected or surprising results for the claimed antistatic additive, the 103 rejection will be maintained.
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
With respect to argument (C), the data in the specification has been fully considered.  While the data shows improvement in antistatic properties for a secondary alkane sulfonate, such data is not representative of the claimed invention which requires a secondary C18-C32 alkane sulfonate.  The inventive examples of the specification include Armostat 3002 as inventive antistatic which is described as a “secondary alkane sulfonate” but does not disclose the number of carbon atoms in the alkane.  A brochure from AkzoNobel, attached hereto, discloses that Armostat 3002 has alkanes of 14 and 16 carbon atoms (page 9) which is outside the scope of the claims requiring 18-32 carbon atoms.  Therefore, the data cannot be relied upon to show criticality for the claimed invention.


/Vickey Nerangis/
Primary Examiner, Art Unit 1768

vn